HENDRY, Chief Judge.
Elizabeth B. Hazouri sought a declaration that the Travelers Insurance Company was liable for medical expenses incurred by her after termination of her employment with the insurance company under “part EDMX — Major Medical Expense Benefits —Total Disability, Employees and their Dependents” of a group accident and sickness policy. The chancellor entered a final decree in favor of the insurance company.
Coverage under part EDMX is terminated when the employee’s employment is terminated unless such person is totally disabled at the date he ceases active work.
The evidence reveals that Mrs. Hazouri had been hospitalized from August 9, 1963, to August 11, 1963, due to an emotional disturbance. On August 12, 1963, she returned to her usual and regular employment with the insurance company in Miami on a full time 'basis. She continued working full time until she voluntarily terminated her employment on October 4, 1963. Mrs. Haz-ouri gave as her reason for resigning that she was going to Jacksonville to take care of her sick child. A short time after her arrival in Jacksonville she was hospitalized for approximately three weeks. She has *297Ea’d psychiatric- care, both in and out of the hospital, since that time.
Whether one is totally disabled depends upon the circumstances of the particular case and is ordinarily a question of fact.1
The evidence in this case is sufficient to warrant a finding that Mrs. Hazouri was not totally disabled at the time she terminated her employment.2
Therefore, the decree appealed is affirmed.
Affirmed.

. Equitable Life Assur. Soc. of United States v. Wiggins, 115 Fla. 136, 155 So. 327 (1934).


. Scott v. General Accident Fire and Life Assur. Corp., Ltd., Fla.App.1963, 158 So.2d 532.